Citation Nr: 9922388	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Whether the loan guaranty indebtedness is valid.  

2.  Entitlement to waiver of recovery of the loan guaranty 
indebtedness.  



REPRESENTATION

Appellant represented by:	Louis A. Silverman, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1990 decision of the RO Committee on Waivers and 
Compromises (Committee) which determined that, due to fraud, 
misrepresentation and/or bad faith, waiver of recovery of 
loan guaranty indebtedness was barred.  

In May 1999, a hearing was held at the RO before this Member 
of the Board.  



REMAND

In September 1981, the veteran obtained a loan guaranteed by 
VA for the purchase of a home in the State of Texas.  In 
December 1981, the subject property was awarded to the 
veteran's spouse in divorce proceedings.  The property was 
subsequently transferred by assumption deed twice, and the 
veteran never obtained a release of liability.  The purchaser 
of the home did not maintain the mortgage payments, and the 
loan was foreclosed by the lender, creating a loan guaranty 
indebtedness of $17,226.00, plus interest.  

The veteran contends, in essence, that the loan guaranty 
indebtedness is invalid because of a failure on the part of 
VA and the note holder to provide him adequate notice of the 
transferee's default and the subsequent foreclosure.  Indeed, 
notice was sent to the veteran at the address of the subject 
property, and the notice was returned as undeliverable.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court"), in Schaper v. 
Derwinski, 1 Vet. App. 430 (1991), decided that when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  Further, "VA must 
examine, sequentially three potential bases for relief:  
Validity of the debt, retroactive release of liability, and 
waiver of the debt."  Id. 1 Vet. App. at 433-37.  The Board 
finds that the appellant's dispute as to whether he remains 
legally obligated to VA for the loan indebtedness is a 
specific challenge to the validity of the creation of the 
debt.  With respect to that question, the instant case offers 
two distinct avenues of review:  (1) Whether the loan 
guaranty indebtedness is valid and enforceable against the 
appellant under the legal theory of indemnity, and then, (2) 
whether the loan guaranty indebtedness is valid and 
enforceable against the appellant under the legal theory of 
subrogation.  The VA may seek reimbursement from an 
appellant-obligor under either theory.  Stone v. Derwinski, 2 
Vet. App. 56 (1992); 38 C.F.R. § 36.4323 (1993).  

In October 1989, the RO, in essence, determined that the loan 
guaranty indebtedness was validly created.  Later that month, 
the veteran's representative submitted a letter requesting a 
hearing.  Although he referred to a request for a waiver, he 
based his argument on the veteran's lack of notice, again 
addressing the validity of the creation of the indebtedness.  

The Board notes that there is a question of whether the 
veteran continued to have a vested interest in the subject 
property-thus, raising the possibility that the notice may 
have been adequate.  It appears that the veteran contends 
that the divorce decree divested him of interest in the 
property.  There is no deed of record indicating that the 
veteran transferred the property to his ex-spouse, and the 
Board is not clear whether an interest in property can be 
transferred by a divorce decree in the State of Texas.  

Regarding the question of whether VA's attempt to notify the 
veteran was adequate, the Board notes that VA's Office of 
General Counsel issued a precedent opinion addressing the 
question notice.  See O.G.C. Prec. Op. 15-94 (June 23, 1994).  

The veteran's representative submitted a Memorandum of Law in 
May 1999 in which he argued that the veteran was entitled to 
a retroactive release of liability pursuant to 38 U.S.C.A. 
§ 3713(b) (West 1991 & Supp. 1998).  Again, consideration of 
any waiver issue must be deferred pending consideration of 
the section 3713 issue.  

Under the aforementioned circumstances, it is necessary that 
the case be remanded to the originating agency for the 
following actions:

1.  The RO should take appropriate steps 
to contact the appellant and ask that he 
furnish any information or documentation 
which he may have concerning the transfer 
of the property to his ex-spouse, 
including a copy of any Deed of transfer 
and any other document which is deemed 
significant.  

2.  After accomplishing the foregoing, 
the case should be referred to the 
District Counsel for an opinion and 
detailed explanation as to whether VA has 
an enforceable claim against the 
appellant to collect the debt, under 
either indemnity or subrogation under 
applicable provisions of the United 
States Code, the Code of Federal 
Regulations and other Federal and/or 
State laws as they relate to the 
assumption of liability for the repayment 
of the balance of a mortgage loan in 
general, and a VA guaranteed loan 
specifically.  The attention of the 
District Counsel is invited to the VA 
General Counsel Precedent Opinion 
VAOPGCPREC 15-94 (O.G.C. Prec. 15-94), 
and Schaper, and the authorities cited in 
those documents.  The District Counsel 
should specifically address the question 
of whether the veteran was divested of 
interest in the subject property 
following his divorce proceedings.  If it 
should be found that the VA's right to 
recovery is based solely on subrogation 
to any rights of the lender to recovery 
in a post-foreclosure action to collect 
the deficiency, the opinion should 
include consideration of any applicable 
statute of limitations.  

3.  If the appellant's loan guaranty 
indebtedness is found to be legally 
enforceable, the RO should consider the 
veteran's request for a retroactive 
release pursuant to 38 U.S.C.A. 
§ 3713(b).  

4.  Then, if a retroactive release is 
denied, the veteran should be asked to 
complete a current VA financial status 
report.  The RO should also request from 
the appellant complete copies of his 
Federal income tax returns for 1994 and 
1995, complete copies of all installment 
contract and credit card invoices 
received within the prior two month 
period along with the financial status 
report.  

5.  Then, the RO should review the issues 
on appeal.  Due consideration should be 
given to all pertinent laws, regulations, 
case law and General Counsel opinions.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










